Citation Nr: 0806336	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased (compensable) disability 
evaluation for left otitis externa, to include propriety of 
the reduction from 10 percent to noncompensable in a June 
1959 rating determination.  


REPRESENTATION

Appellant represented by:	L. Duboys, Agent


WITNESS AT HEARING ON APPEAL

L. D. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs Regional Office and Insurance Center (RO).  
Thereafter, the Boston, Massachusetts RO assumed 
jurisdiction.  

In December 2007, the veteran's representative, who is also 
his ex-spouse, presented argument and testimony at a hearing 
before the undersigned at the RO.  

In December 2007, the Board granted a motion to advance this 
case on its docket.  

At the December 2007 hearing, the veteran's representative 
raised the issues of entitlement to service connection for 
scoliosis, or a back disability, and for hearing loss.  

Service connection for hearing loss was denied in January 
2007 on the basis that new and material evidence had not been 
submitted.  No notice of disagreement has been submitted to 
the RO entering that decision.  38 U.S.C.A. § 7105 (West 
2002) (notices of disagreement must be filed with the office 
entering the disputed decision).  The scoliosis claim has not 
yet been adjudicated.  These claims are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a current acquired psychiatric 
disability.

2.  At the time of the RO's June 1959 reduction of the 
veteran's disability rating for left otitis externa, the 
evidence of record did not support a compensable evaluation.

3.  The veteran's otitis externa of the left ear is not 
manifested by swelling, dry, scaly, or serous discharge and 
itching requiring frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, nor may a psychosis be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The reduction of the veteran's disability rating for 
.left otitis externa from 10 percent to noncompensable in 
June 1959 was warranted, and the requirements for restoration 
have not been met.  38 U.S.C.A. § 3012(b)(6)); 38 C.F.R. 
§ 2.1009(e) (1958).

3.  The criteria for a compensable evaluation for otitis 
externa of the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.87, DC 6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to the initial 
adjudication of the claim and not in post-decisional 
documents.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

A December 2003 letter informed the veteran of the 
information and evidence necessary to substantiate the claim 
for service connection for a nervous condition, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  The letter did not 
explicitly tell him to submit all relevant evidence in his 
possession.  

At the hearing, the undersigned discussed the elements of 
service connection and the need for evidence to substantiate 
the claim.  While VCAA notice cannot be provided in post 
decisional documents, the veteran, through his representative 
did received actual notice of the evidence needed to 
substantiate the claim, and was given an opportunity to 
submit additional evidence after the hearing.  Hence they had 
the opportunity for meaningful participation in the claim.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  .

The letter did tell him to submit medical evidence in his 
possession and to tell VA about relevant evidence and that it 
was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

As service connection for an acquired psychiatric disorder is 
being denied, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot and 
there is no prejudice from the absence of notice on these 
elements.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

As to the otitis externa issue, the December 2003 letter told 
the veteran what types of evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  He 
was not told what evidence was needed to substantiate the 
claim.
In August 2004, the RO sent the veteran a letter explaining 
the basis for the rating reductions, and that his disability 
was evaluated on the basis of the rating schedule.  
He should have been put on notice to VCAA notices did not 
discuss the criteria for an increased rating or propriety of 
the reduction, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  
The appellant's representative's submissions, received in 
April 2005, July 2006, and September 2007, as well as the 
testimony of the veteran's former wife at the December 2007 
hearing, shows that these submissions were filed subsequent 
to the May 2004 Statement of the Case, which listed all of 
the relevant criteria for an increased rating and discussed 
the propriety of the reduction from 10 percent to 
noncompensable in the June 1959 rating determination.  These 
actions indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  

The veteran was also afforded  VA examinations with regard to 
each issue.  

Acquired Psychiatric Disorder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

The veteran's service treatment records reveal that on his 
pre-induction examination in January 1951, he  was noted to 
have minor somatic complaints.  He was seen in February 1952 
with complaints of weight loss that he believed was the 
result of his inability to eat Army food.  The veteran was 
referred for a psychiatric evaluation as a result of the 
above findings.  The examiner concluded that the veteran was 
an extremely manipulative person who used his GI troubles as 
an aggressive weapon.  He stated that if the Army did not do 
what he wanted, he would just not eat and show them.  The 
examiner indicated that the veteran did not need further 
psychiatric treatment.  It was the examiner's impression that 
the veteran had a passive aggressive reaction with GI 
symptoms and a refusal to "stomach" a given situation.  

In March 1952, anxiety reaction was reported.  At the time of 
the veteran's July 1953 service separation examination, 
normal psychiatric findings were reported.

Treatment records associated with claims folder do not 
demonstrate any treatment for a psychiatric disorder in the 
years immediately following service.  

In January 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to be 
recently divorced.  He stated that he was drafted into the 
Army when he was 21 and after his initial training was 
stationed in Osaka, Japan, where he had problems with his 
sergeant and was evaluated by a psychiatrist at the base, at 
which time he was diagnosed as having a passive-aggressive 
personality disorder.  He described himself as a person who 
had trouble taking orders and following them.  He denied 
having had any problems with authority figures or legal 
issues.  He reported that he had multiple jobs throughout his 
life with his longest employment lasting three years.  

The veteran denied any mood symptoms including depressive 
symptoms, manic symptoms, or mood swings.  He also denied 
having any psychotic symptoms or anxiety disorder.  He noted 
that he was "pretty much doing fine" but he just had a 
problem in taking and following orders which he believed 
"came on him" when he was in Osaka, Japan.  

The veteran stated that he might have had this problem prior 
to his entry into service.  

The veteran denied any psychiatric admissions but was seen 
twice in his life by a psychiatrist.  He noted that he had 
multiple confrontations with his sergeant while in Osaka.  He 
indicated that he was sent to a psychiatrist who diagnosed 
him as having a passive aggressive personality and he was 
subsequently transferred to Korea.  The veteran stated that 
he saw another psychiatrist at the Kingsbridge Veterans' 
Hospital in Bronx, New York, on his return from Korea in 
1953.  The veteran indicated that he was seen there a couple 
of times but he was not sure why he went or who sent him.  
The veteran denied ever taking psychiatric medications.  
(Contemporaneous records show that the veteran underwent VA 
examinations at these facilities in August 1953 and August 
1954 for his ear disability, but reported no psychiatric 
treatment).

Mental status examination revealed the veteran to have 
average self-care and hygiene.  He denied any psychomotor 
agitation or retardation.  There was no abnormal movement and 
the veteran had good eye contact.  His speech had good volume 
and tone and the veteran had good thought content and 
comprehension.  His mood was euthymic and his affect was 
brighter.  His thought process was circumstantial with 
frequent need for redirection.  He was logical.  He denied 
any perceptual abnormalities.  He also denied any symptoms of 
depression or mania.  He further denied any prior history of 
suicidal or homicidal ideation.  The veteran had good memory, 
abstraction, and calculation.  He also had good judgement and 
insight.  

It was the examiner's impression that there was no evidence 
that the veteran had a personality disorder.  He had led an 
average comfortable life with his second wife for 40 years 
with no evidence of domestic violence or any legal charges 
which would have a predisposition for a psychiatric disorder.  
He noted that the veteran had struggles in his life but it 
had no correlation with his training while in the service.  
Axis I and II diagnoses of deferred were rendered.  

Treatment records received subsequent to the January 2004 VA 
examination reveal that at the time of VA outpatient visits 
for other disabilities, the veteran was noted to have 
questionable depression, mania, and insomnia.  However, no 
definitive diagnosis was made.  

At the December 2007 hearing, the veteran's former spouse 
indicated that the veteran had had psychiatric evaluations in 
Japan and in New York City.  She stated that it was not the 
Bronx VA.  L. D. observed that there was no evidence of a 
mental disability at induction and no evidence of a mental 
disability at discharge.  She stated that the veteran had 
refused psychiatric treatment.  She noted that the veteran's 
psychiatric problems had accelerated over the years.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

While the veteran and his ex-spouse have reported that the 
veteran has symptoms of an acquired psychiatric disability; 
the VA examiner found that the veteran did not have such a 
disability.  No other mental health professional has found a 
psychiatric disability at any time since the veteran filed 
his claim.  

The veteran and his ex-spouse are competent to report the 
observable psychiatric symptoms, but as lay persons, they 
lack the expertise to say that these symptoms meet the 
criteria for a diagnosis of a current psychiatric disability.  
Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007). 

Although anxiety reaction was reported in March 1953, there 
were normal psychiatric findings noted at the time of his 
July 1953 service separation examination.  The current record 
is absent any diagnosis or clinical findings of an acquired 
psychiatric disorder subsequent to service.  At the time of 
the veteran's January 2004 VA examination, the examiner did 
not render either an Axis I or Axis II diagnosis.  He also 
stated that there was no evidence of a personality disorder.  
While notations of questionable depression, mania, and 
insomnia were rendered in recent VA treatment records, in 
conjunction with treatment for other disabilities, there was 
no definitive psychiatric diagnosis rendered.  Moreover, 
there has been no competent medical evidence submitted 
relating any acquired psychiatric disorder to the veteran's 
period of service.  

The opinion of the mental health professional together with 
the negative clinical record, outweighs the reports of the 
veteran and his ex-spouse.  Because the weight of the medical 
evidence of record demonstrates that the veteran currently 
does not have a psychiatric diagnosis for which service 
connection may be granted, the preponderance of the evidence 
is against the claim on appeal.  The Board finds that there 
is not an approximate balance of positive and negative 
evidence to which a benefit-of-the-doubt standard would 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, 
the claim must be denied.

Otitis Externa

As it relates to the propriety of the reduction from 10 
percent to noncompensable in the June 1959 rating 
determination, the Board notes that R. & P. R-1009(E) is the 
predecessor to 38 C.F.R. § 3.105(e), the current governing 
regulation involving rating reductions.  At the time of the 
June 1959, rating decision, the governing regulation for 
rating reductions was codified at 38 C.F.R. § 2.1009(e).  The 
regulation read in relevant part:

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating, 
followed by the reduced evaluation, and 
in view of the time limitation the 
veteran will be promptly notified in 
writing of the proposed action and that 
unless he submits evidence showing the 
proposed reduction to be unwarranted 
within sixty days from the date on which 
the notice is mailed to him, the 
reduction will be effected as indicated 
without further correspondence to him. . 
. 
38 C.F.R. § 2.1009(e).

The authorizing statute for section 3.105(e) is found at 
38 U.S.C.A. § 5112(b)(6) (formerly 38 U.S.C.A. § 3012(b)(6)).  
In VAOPGCPREC 71-91, VA's Acting General Counsel discussed 
the legislative history of 38 U.S.C.A. § 5112(b)(6).  In this 
respect it was noted that one of the purposes of the notice 
requirement associated with any reduction action is that it 
provided a person receiving service-connected disability 
benefits a reasonable time to adjust to the reduction or 
discontinuance of compensation benefits.  See VAOPGCPREC 71-
91.  Otherwise, in VAOPGCPREC 07-2001, the Acting General 
Counsel noted with respect to 38 U.S.C.A. § 5112(b)(6) and 
the implementing regulation 38 C.F.R. § 3.105(e), that,

In that regulation, the term "payee" is interpreted to refer 
to a person currently receiving compensation payments for 
whom a reduction in evaluation of a service-connected 
disability or employability status would result in a 
reduction or discontinuance of such payments.

It was also noted in VAOPGCPREC 07-2001 that,

This language defining "payee" was added to the regulation in 
1962 when VA amended VAR 1105(E) (currently 38 C.F.R. § 
3.105(e)). Transmittal Sheet 236 (May 8, 1962). . . . . . 
This amendment clarified VA's practice since 1937, when VAR 
1105(E) was originally promulgated as R. P. R- 1009(E) (March 
25, 1937).  A VA memorandum proposing the regulation which 
became R. & P. R- 1009(E) stated that, "[s]ubparagraph 
1009(E) has reference to the action to be taken when a 
reduction of an existing award for a service- connected 
disability is contemplated by reason of a change in physical 
condition." Administrator's Decision No. 550 (December 29, 
1943).  Administrator's Decision No. 550 concluded that "[i]t 
is clearly apparent that R. & P. R-1009(E) was intended to be 
applicable only to running awards."

To determine the level of severity of his left otitis 
externa, the veteran was scheduled for a VA examination in 
July 1958.  The veteran did not report for the scheduled 
examination.  In a letter dated August 13, 1958, the RO 
informed the veteran he was required by law to present 
himself for a VA examination when requested.  Upon failure to 
report, without adequate explanation, his claim could be 
disallowed or payments discontinued.  The RO indicated that 
based upon the veteran's failure to report, it was necessary 
to discontinue his payments.  

In September 1958, the veteran requested that he be scheduled 
for a VA examination.  The veteran was scheduled for a VA 
examination in October 1958 and again failed to report.  In 
November 1958, the RO informed the veteran that he had again 
failed to report for the requested examination.  

In April 1959, the veteran again requested that he be 
afforded a VA examination.  The veteran was afforded the 
requested examination in May 1959.  Physical examination 
revealed that the ear canal was slightly scaly and that the 
tympanic membrane was slightly retracted. 

The June 1959 reduction from a 10 percent disability 
evaluation to a noncompensable disability evaluation was 
based upon the results of the VA examination performed in May 
1959.  Diagnostic Code 6210, the governing regulation at that 
time, provided for essentially the same rating criteria that 
are currently in effect.  

The evidence of record shows that the reduction in the 
veteran's disability evaluation for left otitis externa from 
10 percent to noncompensable was proper and in accordance 
with the criteria of 38 C.F.R. § 2.1009(e).  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  As a 
preponderance of the evidence is against a restoration of the 
veteran's rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Turning to the question of the current disability evaluation, 
the veteran's chronic otitis externa of the left ear has been 
rated noncompensably disabling under DC 6210.  Diagnostic 
Code 6210 provides for a maximum 10 percent rating where 
chronic otitis externa is exhibited by swelling, discharge 
and itching, requiring frequent and prolonged treatment.  
Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, as in DC 
6210, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2007).  The veteran must have evidence of swelling, 
discharge and itching, requiring frequent and prolonged 
treatment, in order for a compensable rating to be warranted.

In conjunction with the veteran's request for an increased 
evaluation, he was afforded a VA examination in January 2004.  
At the time of the examination, the veteran reported that his 
primary complaint was left ear hearing loss.  Physical 
examination revealed that the auricles were normal, 
bilaterally, without tissue loss or deformity.  The ear 
canals were also normal without scaling, edema or discharge.  
The tympanic membranes were normal without perforation, 
granulation tissue, cholesteatoma, or middle ear effusion.  
There was no mastoid tenderness or mastoid swelling.  A 
diagnosis of history of left otitis, no active infection at 
this time, was rendered.  The examiner stated that the 
veteran had no evidence of otitis externa or media at this 
time and noted that the veteran had not had an ear infection 
since the Korean War in the 1950's.  He further stated that 
the veteran's hearing loss was not caused by his otitis 
externa or media.  

The Board finds that a compensable rating for otitis externa 
is not warranted.  On VA examination, the veteran's external 
ear was negative for edema, scaling, or discharge, and otitis 
externa was not diagnosed.  Additionally, the record does not 
otherwise reflect evidence of swelling, discharge and 
itching, requiring frequent and prolonged treatment.  The 
Board has considered the veteran's assertions as to the 
symptoms of his otitis externa.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as one addressing whether a service-
connected disability satisfies diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). As a result, the 
veteran's assertions do not constitute competent medical 
evidence that his service-connected otitis externa warrants 
the claimed compensable evaluation.

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the there has been no evidence or contention that the 
left otitis externa has resulted in frequent periods of 
hospitalization.  Indeed the record shows no periods of 
hospitalization. Similarly, there has been no evidence or 
contention that the disability causes marked interference 
with employment.  In the absence of evidence of exceptional 
factors, an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) need not be considered.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

The rating reduction for left otitis externa from 10 percent 
to noncompensable in the June 1959 rating was proper and 
restoration of the prior rating is denied.

A compensable disability evaluation for left otitis externa 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


